DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of Applicant(s) arguments submitted on 12/15/2021 and Attorney David’s arguments during a telephone interview on 12/20/2021, the Examiner has found Applicant(s) arguments persuasive and  therefore, the previous set of rejections set forth in the Final Rejection submitted 10/08/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Matthew David on 12/20/2021.
The amended claims (1-27) are provided below.

1. (Cancelled)

2. (Cancelled)

3. (Cancelled)

4. (Cancelled)

5. (Cancelled) 

6. (Cancelled)

7. (Cancelled)

8. (Cancelled)

9. (Cancelled)  
  
10. (Currently Amended) An automatic analysis device comprising 
a reagent container, 
a reagent disk for holding the reagent container, 
a dispensing mechanism for dispensing a liquid into the reagent container, 
an inversion mixing mechanism for subjecting the reagent container to inversion mixing, and 
a control unit for controlling the dispensing mechanism and the inversion mixing mechanism, wherein 
the inversion mixing mechanism comprises: 
a rotating mechanism comprising a first motor for rotating the reagent container via a rotating shaft coupled directly to the first motor, and 
disposed on the rotating mechanism, for tilting both the first motor and rotating shaft of the rotating mechanism, 
wherein a rotational axis of the pulley is disposed perpendicularly to the rotational axis of the rotating shaft of the rotating mechanism,
the reagent container comprises: 
a lid that can be pierced by a nozzle of the dispensing mechanism or a piercing needle to form an opening, the lid having a tubular mechanism that has the opening formed at a tip end and extends inside the reagent container to a depth corresponding to the center of gravity of the reagent container when empty, and 
the control unit is configured to:Page 2 of 9Application No. 16/081,259Attorney Docket No. 108147.PB462US 
control dispensing conditions of the dispensing mechanism so that the position of the opening formed at the tip end of the tubular mechanism is above the liquid surface of the liquid contained in the reagent container regardless of whether the reagent container is held upright, upside-down, or sideways by the inversion mixing mechanism, 
control placing the reagent container on the reagent disk, 
control piercing of the lid by the dispensing mechanism to form the opening, 
control dispensing the liquid into the reagent container, and 
control performing inversion mixing by tilting the reagent container placed in the inversion mixing mechanism while rotating the reagent container.  

11. (Previously Presented) The automatic analysis device according to claim 10, wherein 
the reagent container contains a freeze-dried reagent in advance, 
the liquid dispensed by the dispensing mechanism is a solvent for dissolving the freeze-dried reagent, 


12. (Previously Presented) The automatic analysis device according to claim 11, whereinPage 3 of 9Application No. 16/081,259 
Attorney Docket No. 108147.PB462USthe control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while tilting the rotating shaft of the rotating mechanism in the range of about 350 to 550 when a mixed liquid obtained after dissolving the freeze-dried reagent in the solvent is mixed.  

13. (Previously Presented) The automatic analysis device according to claim 12, wherein 
the control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while tilting the rotating shaft of the rotating mechanism at about 450.  

14. (Previously Presented) The automatic analysis device according to claim 10, wherein 
the liquid dispensed by the dispensing mechanism is a reagent having a concentration gradient, 
the control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while tilting the rotating shaft of the rotating mechanism in the range of about 350 to 550 when the reagent is mixed.  

15. (Previously Presented) The automatic analysis device according to claim 14, wherein 
the control unit controls the rotating mechanism and the tilting mechanism so as to rotate the reagent container while tilting the rotating shaft of the rotating mechanism at about 450.  

16. (Previously Presented) The automatic analysis device according to claim 10, wherein 


17. (Currently Amended) An analysis method using an automatic analysis device comprising: 
a reagent container, 
a reagent disk for holding the reagent container, 
a dispensing mechanism for dispensing a solution into the reagent container, 
an inversion mixing mechanism for subjecting the reagent container to inversion mixing, and 
a control unit for controlling the dispensing mechanism and the inversion mixing mechanism, 
the inversion mixing mechanism comprising: 
a rotating mechanism comprising a first motor for rotating the reagent container via a rotating shaft coupled directly to the first motor, and 
a tilting mechanism comprising a second motor, which is coupled to a pulley disposed on the rotating mechanism, for tilting both the first motor and the rotating shaft of the rotating mechanism, 
wherein a rotational axis of the pulley is disposed perpendicularly to the rotational axis of the rotating shaft of the rotating mechanism,
the reagent container comprising: 
a lid that can be pierced by a nozzle of the dispensing mechanism or a piercing needle to form an opening, the lid having a tubular mechanism that has the opening formed at a tip end and extends inside the reagent container to a depth corresponding to the center of gravity of the reagent container when empty, Page 5 of 9Application No. 16/081,259Attorney Docket No. 108147.PB462US
the control unit: 

placing the reagent container on the reagent disk, piercing the lid by the dispensing mechanism to form the opening, dispensing the solution into the reagent container, and 
performing inversion mixing by tilting the reagent container placed in the inversion mixing mechanism while rotating the reagent container.  

18. (Cancelled)

19. (Cancelled)

20. (Cancelled)

21. (Cancelled)  
  
22. (Cancelled) 

23. (Currently Amended) The automatic analysis device according to claim 10, wherein 
[[a]]the rotational axis of the pulley intersects the rotational axis of the rotating shaft of the rotating mechanism.  

24. (Previously Presented) The automatic analysis device according to claim 10, further comprising: a belt disposed on the pulley and mechanically coupled to the second motor.  



26. (Currently Amended) The analysis method according to claim 17, wherein [[a]]the rotational axis of the pulley intersects the rotational axis of the rotating shaft of the rotating mechanism.  

27. (Previously Presented) The analysis method according to claim 17, wherein: a belt is disposed on the pulley and mechanically coupled to the second motor.

Allowable Subject Matter
	Claims 10-17, 23-24, and 26-27 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analysis device comprising an inversion mixing mechanism for subjecting the reagent container to inversion mixing.  The inversion mixing mechanism comprising (i) a rotating mechanism comprising a first motor for rotating a reagent container via a rotating shaft coupled directly to the first motor and (ii) a tilting mechanism comprising a second motor, which is coupled to a pulley disposed on the rotating mechanism, for tilting both the first motor and rotating shaft of the rotating mechanism.  The inversion mixing mechanism further being defined by having a rotational axis of the pulley being disposed perpendicularly to the rotational axis of the rotating shaft of the rotating mechanism.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798